Citation Nr: 1825071	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.  


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserve for many years including periods of active duty from December 2003 to March 2005, February 2008 to April 2009, and January 2013 to January 2014.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA received a large amount of additional evidence including medical records and VA examinations pertinent to the issue on appeal since the Statement of the Case was issued in August 2011.  However, the AOJ has not issued a Supplemental Statement of the Case addressing the additional evidence.  Moreover, the Board received additional VA treatment records in February 2018, which show the Veteran reported an increase in the severity of his symptoms since his last VA examination.  The AOJ should afford the Veteran a current examination of his lumbar spine disability and readjudicate the claim based on the totality of the evidence.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request his assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file. 
2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain a current VA examination of the Veteran's lumbar spine.  The AOJ should provide the VA examiner with a complete copy of the claims file and ensure that the examination includes the following:

a) Range of motion testing should be undertaken, to include after repetitive use.  The examination should include range of motion measurements in degrees.  The examination should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examination should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examination should describe the additional loss (in degrees if possible).   

If there is ankylosis, the examination should include an assessment of whether it is favorable or unfavorable.  In any event, the examination should fully describe any associated functional limitations.  

b) The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c) The examiner should specifically offer an opinion as to the impact of repetitive use over time on the Veteran's functional abilities.  

d) A detailed rationale for the opinion must be provided.  If an examiner is unable to offer the requested opinion, it is essential that the examination include rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. After completing the above action and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




